                          UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

LAWREN FREEMAN,

                      Plaintiff,

v.                                                          Case No: 6:17-cv-938-Orl-31GJK

SMARTPAY LEASING LLC,

                      Defendant.


                                             ORDER
       This matter comes before the Court without a hearing on the Motion to Dismiss

Counterclaim (Doc. 48) filed by the Plaintiff, Lawren Freeman (henceforth, “Freeman”), and the

response in opposition (Doc. 49) filed by the Defendant, Smartpay Leasing LLC (“Smartpay”).

       Some time after Freeman leased a phone from Smartpay, Smartpay began contacting her

by phone, attempting to collect a debt. In her Amended Complaint (Doc. 6), Freeman alleges that

these phone calls violated, inter alia, the Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et

seq. Smartpay has filed an answer containing two state-law counterclaims: one for breach of

contract and another for unjust enrichment. (Doc. 42 at 12-13). By way of the instant motion,

Freeman seeks dismissal of the counterclaims on the grounds that his Court lacks subject matter

jurisdiction over them.

       Smartpay’s counterclaims are permissive rather than compulsory under Federal Rule of

Civil Procedure 13(a) as they do not arise from the same transactions or occurrences that gave rise

to Freeman’s claim. More specifically, Smartpay’s counterclaims arise from the phone lease,

while Freeman’s claims arise from the debt-collection calls. A federal court cannot consider a

permissive counterclaim unless the counterclaimant asserts an independent jurisdictional basis.
East-Bibb Twiggs Neighborhood Ass’n v. Macon Bibb Planning & Zoning Comm’n, 888 F.2d

1576, 1578 (11th Cir. 1989). See also 6 Charles Alan Wright et al, Federal Practice &

Procedure § 1422 (3d ed. 2019). Smartpay has not asserted any such jurisdictional basis for these

state-law counterclaims. Accordingly, it is hereby

       ORDERED that the Motion to Dismiss Counterclaim (Doc. 48) is GRANTED, and

Smartpay Leasing’s counterclaims are DISMISSED due to lack of subject matter jurisdiction.

       DONE and ORDERED in Chambers, Orlando, Florida on August 1, 2019.




                                              -2-
